



Exhibit 10.2.2


SECOND AMENDMENT TO CORPORATE SERVICES AGREEMENT
THIS SECOND AMENDMENT TO CORPORATE SERVICES AGREEMENT (“Amendment”), made and
entered into as of December 23, 2008, by and between TAUBMAN CENTERS, INC., a
Michigan corporation, whose address is 200 East Long Lake Road, Suite 300,
Bloomfield Hills, Michigan 48304 (“Company”), and THE TAUBMAN COMPANY LLC, a
Delaware limited liability company (successor by conversion to The Taubman
Company Limited Partnership, a Delaware limited partnership), whose address is
200 East Long Lake Road, Suite 300, Bloomfield Hills, Michigan 48304
(“Manager”), is based upon the following:
A.    Company and Manager entered into a certain Corporate Services Agreement,
dated November 30, 1992, as amended by that First Amendment to Corporate
Services Agreement, dated September 30, 1998 (as amended, the “Corporate
Services Agreement”) relating to the engagement of Manager, on a sole and
exclusive basis, to provide the services described in the Corporate Services
Agreement.
B.    The parties have agreed to amend the Corporate Services Agreement in the
manner provided herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
1.    Section 5.1 of the Corporate Services Agreement is hereby deleted and the
following is substituted in its place and stead.
“Section 5.1     Compensation.


(1)    As Manager's compensation for providing the services contemplated under
this Agreement, other than those services provided pursuant to Section 2.9
hereof, Company shall pay to Manager (“Manager’s Compensation”) each month a
multiple of total compensation expense (current and deferred, and excluding only
contributions to currently funded pension plans qualified under Section 401(a)
of the Internal Revenue Code, paid time off, insurance, and other fringe
benefits) of all personnel employed by Manager who are performing such services.
The multiple shall vary depending on the nature of the services being performed,
as is set forth on





--------------------------------------------------------------------------------





Schedule 5.1 hereto. The Manager shall invoice the Company monthly and the
Company shall pay such invoice within thirty (30) days.”
2.    Capitalized terms used herein and not otherwise defined herein shall have
the meaning ascribed to them in the Corporate Services Agreement.
3.    As modified and amended by this Amendment, the Corporate Services
Agreement remains in full force and effect and is hereby ratified and confirmed.
The parties hereto have executed this Amendment on the date first above written.


TAUBMAN CENTERS, INC.,
a Michigan corporation




By:    /s/ Chris B. Heaphy                    
Chris B. Heaphy
Its:    Assistant Secretary


“Company”




THE TAUBMAN COMPANY LLC,
a Delaware limited liability company




By:    /s/ Steve Eder                        
Steve Eder
Its:    Senior Vice President, Capital Markets
and Treasurer


“Manager”





















--------------------------------------------------------------------------------





SCHEDULE 5.1
Description
Compensation Multiple
1. Assist and advise Company's Board of Directors (“Board”) in connection with
policy and investment decisions.
2.0
2. Administer the day to day operations of the Company and perform various
administrative functions.
1.5
3. Assist and advise the Board with respect to, and execute pursuant to the
Board's instructions and administer, all of the obligations of the Company to
its shareholders (including managing the registration of any shares and dividend
payments on shares).
1.5
4. Communicate on behalf of the Company with its shareholders and other persons,
and prepare and file all press releases, statements and reports.
1.5
5. Investigate, select and conduct business with third parties, including TTC's
Affiliates, and on behalf the Company engage Third Parties.
2.0
6. Act as attorney-in-fact or agent, as directed by the Board, in acquiring and
disposing of and managing the Company's interest in TRG and its other
investments; in disbursing and collecting its funds; in paying its debts and
fulfilling its obligations; and handling, prosecuting, and settling any its
claims.
2.0
7. Negotiate on behalf of the Company with banks or other lenders for loans to
be made to it; negotiate on behalf of the Company with investment banking firms
or negotiate private or public sales of the securities of the Company.
2.0
8. Invest or reinvest any money of the Company and manage the Company's
investment portfolio, including performing any treasury functions.
1.5
9. Furnish the Board and shareholders with such reports and statements as may
from time to time be reasonable requested by the Board.
1.5
10. Advise and assist the Board with the continuing qualification of the Company
as a REIT.
2.0
11. Administer and advise the Board with respect to the Continuing Offer, the
Cash Tender Agreements and the Registration Agreements.
2.0
12. As directed by the Board, exercise the Company's powers and perform the
Company's obligations as managing general partner of TRG, pursuant to the
partnership agreement of TRG, and including such acts and undertakings as are
necessary or desirable in furtherance of the objectives and purposes of TRG.
2.0
13. To the extent specifically authorized by the Board, execute such documents,
instruments, agreements and other materials for and on behalf of the Company as
the Company has the right and authority to execute; serve as the Company's
authorized agent.
1.5
14. Provide the executive personnel for the oversight and management of the
Company required in rendering the forgoing services to the Company.
2.0
15. Perform such other services as may be required from time to time for
management, administration, and other activities relating to the assets,
operation and activities of the Company.
1.5






